Opinion by
Mr. Justice Mitchell,
The plaintiff was a member of the defendant association in good standing clown to the time of his disability. He had contributed his due share of earnings to make up the relief fund of the association down to that time, and in return was entitled to the benefits whatever they might be which were provided by the constitution and by-laws of the association. These constituted the contract which governed the rights of the parties respectively and when plaintiff’s rights to a special benefit accrued according to such contract, they became fixed and thereafter could only be changed by mutual consent. Whatever the duty of plaintiff might be as a general member with no special rights vested, to acquiesce in changes of the by-laws made in conformity with the charter or constitution, his status changed as soon as he had acquired special rights under the by-laws as they stood at the time. Thereafter as said in Becker v. Berlin Beneficial Society, 144 Pa. 232, “ he was a creditor whose rights had previously attached, and those rights cannot be swept away by such a scheme as this bylaw.”
The by-law as it was when plaintiff became disabled provided that “ a member losing his license for any other cause than intoxication shall receive half pay until reinstated.” This classed all losses of license together, except those from intoxication. It made no other distinction between causes, whether fault or misfortune, negligence, wilful disobedience of regulations or unavoidable disability, nor any distinction between consequences, whether the loss of license was temporary or lasting. Such being the rule of the contract at the *184time of the revocation of the plaintiff’s license, the cause not being intoxication was immaterial, and plaintiff became entitled to half pay until reinstated, whether that was soon or never. When subsequently the association chose to alter its by-laws in order to differentiate disabilities and class them as temporary or permanent with different results in regard to benefits, it could not affect the rights of plaintiff already vested. However binding in future cases, such change was inoperative and a nullity as affecting plaintiff.
The case of Becker v. Berlin Beneficial Society, 144 Pa. 232, already cited, is express and controlling authority in this state, and is moreover in entire accord with the general current of American .decisions.
• Judgment reversed and record remitted to the court of common pleas with directions to enter judgment for the plaintiff on the case stated.